                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ISIAH TRUJILLO,

       Petitioner,

v.                                                          No. 2:19-cv-00584-KWR-CG

ATTORNEY GENERAL OF THE
STATE OF NEW MEXICO, et al.,

       Respondents.

                    ORDER DENYING CERTIFICATE OF APPEALBILITY

       THIS MATTER is before the Court on the Tenth Circuit Court of Appeals’ Order,

(Doc. 33), entered June 22, 2021, remanding this case for the Court to consider

whether to issue a certificate of appealability regarding the Court’s Order Adopting Chief

Magistrate Judge’s Proposed Findings and Recommended Disposition, (Doc. 29).

Under 28 U.S.C. § 2253(c), the Court determines that Petitioner Isiah Trujillo has failed

to make a substantial showing that he has been denied a constitutional right for the

reasons stated in the Court’s Order Adopting Magistrate Judge’s Proposed Findings

and Recommended Disposition, (Doc. 29). The Court will therefore DENY a certificate

of appealability.

       IT IS SO ORDERED.



                                                ______________________________
                                                KEA W. RIGGS
                                                UNITED STATES DISTRICT JUDGE
